[Cite as State ex rel. Glasstetter v. Rehab. Servs. Comm., 122 Ohio St.3d 432, 2009-Ohio-3507.]




      THE STATE EX REL. GLASSTETTER, APPELLANT, v. REHABILITATION
                     SERVICES COMMISSION ET AL., APPELLEES.
             [Cite as State ex rel. Glasstetter v. Rehab. Servs. Comm.,
                         122 Ohio St.3d 432, 2009-Ohio-3507.]
Civil service — Redesignation of position as unclassified with no change in job
        duties — Fallback rights inapplicable — R.C. 124.11(D).
     (No. 2008-2231 — Submitted May 19, 2009 — Decided July 23, 2009.)
      APPEAL from the Court of Appeals for Franklin County, No. 08AP-56,
                        179 Ohio App.3d 196, 2008-Ohio-5755.
                                  __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment denying a writ of mandamus to
compel appellees, the Rehabilitation Services Commission and its executive
director, to reinstate a former employee to her classified position as Human
Resources Administrator 3 retroactively to June 21, 2006, with back pay and
related benefits. Because appellant is not entitled to the requested extraordinary
relief in mandamus, we affirm the judgment of the court of appeals.
                            Glasstetter’s State Employment
        {¶ 2} Appellant, Eydie Glasstetter, was employed beginning in 1992 by
the state of Ohio in the unclassified position of Human Resources Administrator 2
at the Department of Commerce. She transferred to the Bureau of Employment
Services, where she was promoted to Human Resources Administrator 3, another
unclassified position.
          State Employment with Rehabilitation Services Commission
        {¶ 3} In 1998, the Rehabilitation Services Commission posted an
opening for a job in the same Human Resources Administrator 3 position. The
                             SUPREME COURT OF OHIO




job posting listed the position with the commission as a classified position.
Glasstetter transferred into that position in October 1998.
       {¶ 4} In April 2006, appellee John M. Connelly, the executive director of
the commission, told her that he wanted to redesignate her position as
unclassified. Connelly is the appointing authority for the commission. Connelly
had concluded that based on the duties performed by Glasstetter in her Human
Resources Administrator 3 job, she was in the unclassified service, but had
erroneously been designated as being in the classified service. Glasstetter claimed
that Connelly offered her the following choice ─ either (1) she could remain
classified and the commission would hire another employee with the same
classification and duties who would be above her or (2) she could agree to the
redesignation of the position as unclassified.
       {¶ 5} Although she objected, Glasstetter ultimately consented to “go
unclassified because it was not a risk.” She claimed that Connelly responded that
she was right because she had “fallback rights.”         Directed by Connelly to
complete the paperwork necessary to redesignate her position as unclassified,
Glasstetter executed a written acknowledgement on May 22 accepting the
commission’s redesignation of her position as unclassified:
       {¶ 6} “I hereby accept the redesignation of my position of Human
Resource Administrator 3. I understand that the position, effective 5-29-06, has
been designated as unclassified by the Rehabilitation Services Commission. I
acknowledge that the position is in the unclassified civil service of the State of
Ohio pursuant to Ohio Revised Code section 124.11(A)(9). I further understand
that I may be entitled to ‘fall-back’ rights under Ohio Revised Code section
124.11(D).”
           Removal from State Employment and Appeals to SPBR
       {¶ 7} A few days after Glasstetter was redesignated as an unclassified
employee, Connelly requested that she be investigated.            Glasstetter was




                                          2
                                January Term, 2009




subsequently notified that she was the target of a disciplinary investigation.
Through her attorney, Glasstetter then advised Connelly that she was exercising
“her fallback rights to resume the same classified position and status held
immediately prior to her forced appointment to the unclassified service.”
Connelly rejected Glasstetter’s claim that she was entitled to fallback rights.
       {¶ 8} In August 2006, Connelly notified Glasstetter that based upon the
investigative report, he was considering terminating her from her employment
with the commission. He provided Glasstetter with the opportunity to submit any
statement and documentation to prevent her termination. Glasstetter submitted a
statement generally denying that she had done anything wrong or that the
commission had just cause for her removal. Effective August 21, 2006, Connelly
terminated Glasstetter from her position of Human Resources Administrator 3.
She appealed the removal order to the State Personnel Board of Review
(“SPBR”).
       {¶ 9} The commission issued another order in December 2006
specifying that based on the investigative report, Glasstetter had been removed
from her position for cause pursuant to R.C. 124.34, i.e., for “[d]ishonesty, failure
of good behavior & engaging in retaliatory conduct.” Glasstetter also appealed
that order to SPBR.
       {¶ 10} SPBR determined in both appeals that it lacked jurisdiction to
review Glasstetter’s claim that she had been denied her fallback rights. SPBR
stayed the appeals to allow the parties the opportunity to resolve the issue through
a mandamus action.
                                   Federal Case
       {¶ 11} In February 2007, Glasstetter filed a complaint in the United States
District Court for the Southern District of Ohio, Eastern Division, against the
commission, Connelly, and another commission administrator. She raised both
federal and state claims, including that appellees had refused to recognize her




                                          3
                             SUPREME COURT OF OHIO




fallback rights, and requested damages and reinstatement to her fallback position
of Human Resources Administrator 3. In March 2008, the federal district court
granted partial judgment on the pleadings in favor of the defendants. Glasstetter
v. Rehabilitation Servs. Comm. (Mar. 28, 2008), S.D. Ohio case No. 2:07-cv-125,
2008 WL 886137. The court rejected Glasstetter’s claim that she had been denied
her fallback rights. Id. at *8-10.
                                     Mandamus Case
         {¶ 12} In January 2008, Glasstetter filed a complaint in the Court of
Appeals for a writ of mandamus to compel the commission and Connelly to honor
her fallback rights and to reinstate her to the position of Human Resources
Administrator 3 in the classified service effective June 2006. Glasstetter also
requested an award of back pay and benefits. Appellees filed an answer, and the
parties filed motions for summary judgment.
         {¶ 13} In November 2008, the court of appeals granted appellees’ motion
for summary judgment and denied the writ. The court of appeals reasoned that
Glasstetter had no fallback rights under R.C. 124.11(D), that appellees were not
estopped from denying these rights to her, and that Glasstetter’s remaining claims
were properly left to the SPBR in her pending administrative appeals.
         {¶ 14} This cause is now before the court upon Glasstetter’s appeal as of
right.
                            Mandamus Requirements
         {¶ 15} To be entitled to the requested writ, Glasstetter must establish a
clear legal right to the requested relief, a corresponding clear legal duty on the
part of the commission and Connelly to provide it, and the lack of an adequate
remedy in the ordinary course of the law.       See, e.g., State ex rel. Myles v.
Brunner, 120 Ohio St.3d 328, 2008-Ohio-5097, 899 N.E.2d 120, ¶ 10.
                        R.C. 124.11(D) Fallback Provision




                                           4
                                January Term, 2009




       {¶ 16} Glasstetter claims that the court of appeals erred in denying the
writ because R.C. 124.11(D) conferred a right upon her to reinstatement to her
classified position. Because she had no right to appeal appellees’ alleged denial
of her statutory fallback rights, the dispositive issue in resolving Glasstetter’s
mandamus claim is whether she established a clear legal right to the classified
position and a corresponding clear legal duty on the part of the commission and
its executive director to reinstate her to that position. See R.C. 124.03; State ex
rel. Asti v. Ohio Dept. of Youth Servs., 107 Ohio St.3d 262, 2005-Ohio-6432, 838
N.E.2d 658, ¶ 18-19.
       {¶ 17} The applicable version of R.C. 124.11(D) provides:
       {¶ 18} “An appointing authority whose employees are paid directly by
warrant of the auditor of the state may appoint a person who holds a certified
position in the classified service within the appointing authority’s agency to a
position in the unclassified service within that agency.       A person appointed
pursuant to this division to a position in the unclassified service shall retain the
right to resume the position and status held by the person in the classified service
immediately prior to the person’s appointment to the position in the unclassified
service, regardless of the number of positions the person held in the unclassified
service. Reinstatement to a position in the classified service shall be to a position
substantially equal to that position in the classified service held previously, as
certified by the director of administrative services.” 2000 Sub.S.B. No. 173, 148
Ohio Laws, Part IV, 9392-9393.
       {¶ 19} In construing R.C. 124.11(D), “our paramount concern is the intent
in enacting” it. State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio St.3d
81, 2008-Ohio-1770, 886 N.E.2d 206, ¶ 17. We discern intent by reading words
and phrases in context and in accordance with the rules of grammar and common
usage. State ex rel. Lorain v. Stewart, 119 Ohio St.3d 222, 2008-Ohio-4062, 893
N.E.2d 184, ¶ 35. In common usage, “appoint” means “to assign, designate, or




                                         5
                               SUPREME COURT OF OHIO




set apart by authority,” “position” is defined as “the group of tasks and
responsibilities making up the duties of an employee,” and “reinstatement” means
“the action of reinstating (as in a post or position formerly held but relinquished).”
Webster’s Third New International Dictionary (2002) 105, 1769, and 1915; cf.
Ohio Adm.Code 123:1-47-01(A), which provides comparable definitions for
purposes of administrative rules relating to state employment.
          {¶ 20} As both the court of appeals and the federal district court
concluded, Glasstetter was never appointed to a position in the unclassified
service. That is, she was never assigned to a separate position with different job
duties.    Instead, throughout her employment with the Rehabilitation Services
Commission, Glasstetter remained in the same position ─ Human Resources
Administrator 3 ─ with the same job duties. Moreover, she was never separated
from that position. As the federal district court determined, there was thus “no
position for her to ‘fall back’ to, other than the one she already occupied.”
Glasstetter, S.D. Ohio No. 2:07-cv-125, 2008 WL 886137, at *8.
          {¶ 21} And as the federal district court further noted, Glasstetter’s
contentions also fail “from a practical perspective”:
          {¶ 22} “If, as [Glasstetter] contends, ‘fallback rights’ applied not only to
an ‘appointment’ to a different position, but also to a status re-designation of the
same position, the effect would be to make any erroneous designation as
‘classified’ a permanent and binding one.          Once an employee’s status was
described as ‘classified,’ a public employer could never effectively ‘correct’ the
mis-designation, because an employee could always ‘fall back’ to a classified
status in the very same position the employee had always occupied. An outgoing
administration could hamstring the incoming one simply by designating all its
political appointees as ‘classified.’ When the incoming administration attempted
to replace them, the appointees could claim to ‘fall back’ to classified status in the




                                           6
                               January Term, 2009




very same high-ranking policy-making jobs they had occupied moments before.”
Glasstetter, 2008 WL 886137, at *9.
       {¶ 23} The result is thus consistent with our duty to construe statutes to
avoid unreasonable results. R.C. 1.47(C); see also State ex rel. Toledo Blade Co.
v. Seneca Cty. Bd. of Commrs., 120 Ohio St.3d 372, 2008-Ohio-6253, 899 N.E.2d
961, ¶ 31.
       {¶ 24} Glasstetter’s reliance on Asti, 107 Ohio St.3d 262, 2005-Ohio-
6432, 838 N.E.2d 658, Leibson v. Ohio Dept. of Mental Retardation & Dev.
Disabilities (1992), 84 Ohio App.3d 751, 618 N.E.2d 232, and Esselburne v. Ohio
Dept. of Agriculture (1985), 29 Ohio App.3d 152, 29 OBR 180, 504 N.E.2d 434,
in support of her claimed entitlement to fallback rights under R.C. 124.11(D) is
misplaced. The dispositive issue in Asti was whether a state employee ever had
any fallback rights, and we held that under the applicable version of R.C.
124.11(D), the employee had an unqualified right to ensure his previous position
in the classified service or a substantially similar position. Id. at ¶ 25-26. In
addition, the employee in Asti was appointed to an unclassified position of bureau
chief. Id. at ¶ 3. Leibson is distinguishable because it did not involve R.C.
124.11(D), and the classified employee there was promoted to an unclassified
position.    In Esselburne, 29 Ohio App.3d at 160, the court reasoned that a
classified position can be changed to an unclassified one where the employee is a
fiduciary employee under R.C. 124.11(A)(9).
       {¶ 25} Therefore, because Glasstetter is not entitled to fallback rights
under R.C. 124.11(D), she is not entitled to the writ of mandamus ordering her
reinstatement to her classified position of Human Resource Administrator 3
within the commission.
                               Remaining Claims
       {¶ 26} Glasstetter also raises various other claims, including that she
could not have been redesignated as an unclassified employee absent her




                                        7
                            SUPREME COURT OF OHIO




voluntary consent and that the commission and its executive director did not
properly remove her from her employment with the commission.
       {¶ 27} Mandamus will not issue if there is a plain and adequate remedy in
the ordinary course of law. R.C. 2731.05. “An administrative appeal generally
provides an adequate remedy in the ordinary course of law that precludes
extraordinary relief in mandamus.” State ex rel. Hilltop Basic Resources, Inc. v.
Cincinnati, 118 Ohio St.3d 131, 2008-Ohio-1966, 886 N.E.2d 839, ¶ 23.
“Mandamus may not be employed as a substitute for a civil-service appeal.” State
ex rel. Turner v. Houk, 112 Ohio St.3d 561, 2007-Ohio-814, 862 N.E.2d 104, ¶ 9.
       {¶ 28} Glasstetter has an adequate remedy by her pending appeals to the
SPBR and further appeal to the court of common pleas from any adverse SPBR
decisions to raise her claims that she remained a classified employee and that she
was improperly removed from the classified service. See State ex rel. Baker v.
State Personnel Bd. of Review (1999), 85 Ohio St.3d 640, 644, 710 N.E.2d 706;
State ex rel. Weiss v. Indus. Comm. (1992), 65 Ohio St.3d 470, 474, 605 N.E.2d
37. Therefore, she is not entitled to a writ of mandamus on her remaining claims.
                                   Conclusion
       {¶ 29} For the foregoing reasons, Glasstetter failed to establish her
entitlement to the requested extraordinary relief in mandamus. We affirm the
judgment of the court of appeals denying the writ.
                                                              Judgment affirmed.
       MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and
CUPP, JJ., concur.
       LANZINGER, J., concurs in judgment only.
       PFEIFER, J., dissents and would reverse the judgment of the court of
appeals.
                             __________________
       Buckley King, L.P.A., and James E. Melle, for appellant.




                                        8
                              January Term, 2009




       Richard Cordray, Attorney General, and Jack W. Decker and Nicole S.
Moss, Assistant Attorneys General, for appellees.
                           _____________________




                                        9